UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2014 (January 23, 2014) HENNESSY CAPITAL ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 001-36267 46-3891989 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) c/o Hennessy Capital Partners I, LLC 10 South Wacker Drive Suite 3175 Chicago, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(312) 876-1956 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01Other Events On January 23, 2014, Hennessy Capital Acquisition Corp. (the “Company”) consummated its initial public offering (“IPO”) of 11,500,000 Units (“Units”), each Unit consisting of one share of common stock, $.0001 par value per share (“Common Stock”), and one warrant (“Warrant”) to purchase one-half of one share of Common Stock, pursuant to the registration statement on Form S-1 (File No. 333-192982). The Units were sold at an offering price of $10.00 per Unit, generating gross proceeds of $115,000,000, which includes the full exercise of the underwriters’ overallotment option. As previously reported on a Current Report on Form 8-K of the Company, on January 23, 2014, simultaneously with the consummation of the IPO, the Company completed a private placement (the “Private Placement”) of an aggregate of 12,125,000 placement warrants (the “Placement Warrants”) to Hennessy Capital Partners I, LLC, generating gross proceeds of $6,062,500. A total of $115,000,000 of the net proceeds from the IPO and the Private Placement were placed in a trust account established for the benefit of the Company’s public stockholders.An audited balance sheet as of January 23, 2014 reflecting receipt of the proceeds upon consummation of the IPO and the Private Placement has been issued by the Company and is included as Exhibit 99.1 to this Current Report on Form 8-K. ExhibitNumber Description Audited Balance Sheet SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 28, 2014 HENNESSY CAPITAL ACQUISITION CORP. By: /s/Daniel J. Hennessy Name: Daniel J. Hennessy Title: Chief Executive Officer
